Rugg, C.J.
The authority of a judge of the Superior Court to report questions of law for the decision of the full court is wholly the creature of statute. Bearce v. Bowker, 115 Mass. 129. Churchill v. Palmer, 115 Mass. 310. Noble v. Boston, 111 Mass. 485. Golden v. Knowles, 120 Mass. 336. Russell v. Lathrop, 119 Mass. 531. Newburyport Institution for Savings v. Coffin, 189 Mass. 74. John Hetherington & Sons, Ltd. v. William Firth Co. 212 Mass. 257, 259. Riverbank Improvement Co. v. Chapman, 224 Mass. 424, 425. Atlantic Maritime Co. v. Gloucester, 228 Mass. 519. Walters v. Jackson & Newton Co. 231 Mass. 247. Porter v. Boston *165Storage Warehouse Co. 238 Mass. 298. “ The trend of all our decisions has been to confine the power of reporting cases and the scope of the authority of this court in dealing with reports, strictly to the language of the statute.” Smith v. Lincoln, 198 Mass. 388, 392, and cases there collected.
The power to report conferred on the Superior Court by G. L. c. 231, §. Ill, and the preceding statutes of which it is the present form, relates to civil cases alone. The only right to report in criminal cases is found in G. L. c. 278, § 30, and is expressly confined to instances where a person has been convicted. This court has no jurisdiction to decide an interlocutory question arising in a criminal prosecution until the case shall have been finally disposed of by conviction in the Superior Court. Commonwealth v. Intoxicating Liquors, 105 Mass. 468. Commonwealth v. Dowdican’s Bail, 115 Mass. 133. Terry v. Brightman, 129 Mass. 535, 537. Commonwealth v. Burton, 183 Mass. 461, 473, 474. Commonwealth v. Blinn, 219 Mass. 386. Commonwealth v. Teevens, 141 Mass. 577. Commonwealth v. O’Neil, 233 Mass. 535, 543.
All. this has been so often decided as to made discussion superfluous. The case of Shea v. Boston & Maine Railroad, 154 Mass. 31, is no authority to the contrary. The ground upon which the decision there was put was decisive of the merits of the entire controversy. In such cases where the ultimate result would be the same, “ there seems to be no objection to stating the grounds of substantive law which seem to us to support the result.” Browne v. Turner, 176 Mass. 9, 12. Boston v. Treasurer & Receiver General, 237 Mass. 403, 409, 410. Knights v. Treasurer & Receiver General, 237 Mass. 493. Samuel v. Page-Storms Drop Forge Co. 243 Mass. 133. McMillan v. Gloucester, 244 Mass. 150.

Report dismissed.